DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 22, 24-26 and 30 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim 9,173,288.
Regarding claim 1, Kim discloses a display device (Fig 1) comprising: a display module (110, Fig 2) comprising non-folding areas arranged with each other in a first direction and a folding area between the adjacent non-folding areas (non-folding areas, 112a, 112b, Fig 2, hinge 160, Figs 6a, 6b; folding area 112c); a hinge under the display module and configured to fold the display module with respect to the folding area (160, Figs 6a, 6b); a supporter between the non-folding areas and the hinge (120 including 130, Fig 2); and a guide (guide portion 125, guide groove 161a, Fig 4), wherein a length in the first direction of the guide groove (length in first direction along 163a, Fig 3) is obtained utilizing a length of an arc of the folding area of the display module in a folded state (length of arc of folding area obtained from arc 90 degrees relative to 164a to form arc, as depicted bi-directional arrows, Fig 4).
Regarding claim 2, Kim discloses the display device of claim 1, wherein the arc is defined in a portion of the folding area between an inner side surface of the folding area, which is to not be exposed to an outside when the display module is not folded (inner side surface—underside of 112c, not exposed. Fig 1), and an outer side surface of the folding area, which is exposed to the outside when the display module is not folded (outer side of 112c, as depicted Fig 1).
Regarding claim 4, Kim discloses the display device of claim 1, wherein the supporter comprises: a first supporter; and a second supporter arranged in the first direction with the first supporter, the first and second supporters respectively overlapping with the non-folding areas and covering edges of the non-folding areas (first and second supporter covering edges of non-folding areas. Fig 2).
clam 22, Kim discloses the display device of claim 4, wherein the hinge comprises: a first hinge under the first supporter (first hinge operational around 163a with respect to 161a, under first support. Fig 4); and a second hinge under the second supporter (second hinge operational around 163b with respect to 161b, under second support. Fig 4), one side of the first hinge facing one side of the second hinge (as depicted Fig 4), wherein a first rotation axis is defined in the one side of the first hinge and a second rotation axis is defined in the one side of the second hinge (first and second rotational axes around 163a, 163b respectively. Fig 4), and the first and second hinges rotate with respect to the first rotation axis and the second rotation axis (Fig4).
Regarding claim 24, Kim discloses the display device of claim 1, wherein the hinge is configured to outwardly fold the display module such that the display module is exposed to an outside (as depicted Fig 1).
Regarding claim 25, Kim discloses display device of claim 1, wherein the hinge is configured to inwardly fold the display module such that the display module is not exposed to an outside (as depicted Fig 6b).
Regarding claim 26, Kim discloses a display device (Fig 1) comprising: a display module (110, Fig 2) comprising non-folding areas arranged with each other in a first direction and a folding area between the adjacent non-(non-folding areas, 112a, 112b, first direction along x- axis, Fig 2); a hinge under the display module and configured to fold the display module with respect to the folding area (hinge 160, Figs 6a, 6b); a supporter between the non-folding areas and the hinge (120 including 130, Fig 2); and a plurality of guide portions coupled to the supporter and configured to be inserted into a plurality of guide grooves defined in the hinge (guide portion 125, guide groove 161a, 161c, Fig 4; note: 161c opposite side 161a along the length of 163a, not labeled), wherein a length in the first direction of each of the plurality of guide grooves (length in first direction along 163a, Fig 3) is obtained utilizing a length of an arc of the folding area when the display module is in a folded state (length of arc of folding area obtained from length arc 90 degrees relative to 164a to form arc, as depicted bidirectional arrows, Fig 4).
Regarding claim 30, Kim discloses a display device (Fig 1)comprising: a display module (110, Fig 2) comprising non-folding areas and a folding area between the non-folding areas a hinge under the display module and configured to fold the display module with respect to the folding area (non-folding areas, 112a, 112b, Fig 2, hinge 160, Figs 6a, 6b; folding area 12c); a supporter between the non-folding areas and the hinge (120 including 130, Fig 2); and a guide portion coupled to the supporter and configured to be inserted (guide portion 125, guide groove 161a, Fig 4), wherein when the display module is folded, a movement distance of the guide portion in the guide groove is to be proportional to a folding angle of the display module when the display module is folded (proportional folding angle about 90 degrees, col 9 lines 43-45, Fig 6a, 6b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 23, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 9,173,288.
Regarding claim 3, Kim discloses (or teaches) the display device as substantially claimed, , except wherein the portion of the folding area in 
Office Notice is taken that it is well known in the art to formulate any metric/measurement as desired to achieve a preferred displacement of thickness or space to guide movement of the hinge within the arc of the guide groove for purposes of reducing effort to close/open by a user.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the space from the inner side surface by about 300 to 500 micrometers when the display module has a thickness of about 1mm, since this would achieve a preferred displacement of thickness or space to guide movement of the hinge within the arc of the guide groove for the purposes of reducing effort to close/open by a user, thereby improving reliability and functionality.
Regarding claim 23, Kim discloses the display device as substantially claimed, except wherein a length in the first direction of the guide groove is obtained utilizing Equation 3: 2xGL3 = (L2 - RL) + (2xW), GL3 = (L2/2 - RL/2) + W, wherein in Equation 3, "GL3" denotes the length of the guide groove, "L2" denotes the length of the arc, "W" denotes a width, in the first direction, of the guide portion in the guide groove, and "RL" denotes a distance, in the first direction, between the first rotation axis and the second rotation axis.
Official Notice is taken that it is well known in the art to formulate any equation as desired to achieve a preferred rotational movement of the hinge within the guide groove for purposes of reducing effort to close/open the device by a user, thereby improving reliability and functionality.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the first direction between first and second rotation axis using the equation as claimed, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955).
Regarding claim 27, Kim discloses the display device as substantially claimed, including the folding area comprises: an inner side surface to not be exposed to an outside when the display module is not folded (inner side surface—underside of 112c, not exposed. Fig 1), and an outer side surface to be exposed to the outside when the display module is not folded (outer side of 112c, as depicted Fig 1), and the arc is defined in a portion of the folding area that is to be spaced from the inner side surface (arc defined in a portion of the folding area spaced apart by thickness of portion 110, Fig 2), but does not expressly disclose  the folding area to be spaced from the inner side surface by about 400 micrometers when the display module has a thickness of about 1mm.
Official Notice is taken that it is well known in the art to formulate any equation as desired to achieve a preferred rotational movement of the hinge within the guide groove for purposes of reducing effort to close/open the device by a user, thereby improving reliability and functionality. 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the space from the inner side surface by about 400 micrometers when the display module has a thickness of about 1mm, since it  would achieve a preferred displacement of thickness or space to guide movement of the hinge within the arc of the guide groove for purposes of reducing effort to close/open by a user, thereby improving reliability and functionality.
Regarding claim 29, Kim discloses a display device (Fig 1) comprising: a display module (110, Fig 2) comprising non-folding areas arranged with each other in a first direction (non-folding areas, 112a, 112b, first direction along x-axis, Fig 2) and a folding area between the adjacent non-folding areas (12c, Fig 2); a hinge under the display module and configured to fold the display module with respect to the folding area (160, Figs 6a, 6b); a supporter between the non-folding areas and the hinge (120 including 130, Fig 2); and a guide portion connected to the supporter and configured to be inserted into a guide groove defined in the hinge and having a shape extending in the first direction (guide portion 125, guide groove 161a, Fig 4), in the first direction, of the guide portion in the guide groove (Fig 4).
Kim does not expressly disclose a length in the first direction of the guide groove is obtained utilizing Equation 4:  GL2 = L + W, wherein in Equation 4, "L" denotes the length of the arc of the folding area of the display module in a folded state , "GL2" denotes the length of the guide groove, and "W" denotes a width.
Official Notice is taken that it is well known in the art to formulate any equation as desired to achieve a preferred rotational movement of the hinge within the guide groove for purposes of reducing effort to close/open the device by a user, thereby improving reliability and functionality.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the first direction using the equation as claimed, since it, would achieve a preferred displacement of thickness or space to guide movement of the hinge within the arc of the guide groove for purposes of reducing effort to close/open by a user, thereby improving reliability and functionality. .
Going further, it would have been an obvious matter of design choice to modify the size and shape of the guide groove of the hinge, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955).

Allowable Subject Matter
Claims 5-21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5. The display device of claim 4, wherein the first supporter comprises: a first bottom portion; a first sidewall portion extending upward in a third direction crossing the first direction from three sides of the first bottom portion and not extending from one side of the first bottom portion; and a first cover portion extending from the first sidewall portion to be parallel to the first bottom portion, and the second supporter comprises: a second bottom portion; a second sidewall portion extending upward in the third direction from three sides of the second bottom portion and not extending from one side of the second bottom portion; and a second cover portion extending from the second sidewall portion to be parallel to the second bottom portion, wherein the one side of the first bottom portion faces the one side of the second bottom portion.
*Claims 6-8 depend, either directly or indirectly, from claim 5 and are therefore allowable for at least the same reasons
Claim 9. The display device of claim 4, wherein the hinge comprises: a first hinge under the first supporter: and a second hinge under the second supporter, one side of the first hinge being connected to one side of the second hinge, wherein the one side of the first hinge and the one side of the second hinge rotate with respect to a folding axis extending in a second direction crossing the first direction.  
*Claims 10-21 depend, either directly or indirectly, from claim 9 and are therefore allowable for at least the same reasons.
Claim 28. The display device of claim 26, wherein the supporter comprises a first supporter and a second supporter, which respectively overlap with the non-folding areas, the hinge comprises: a first hinge under the first supporter; and a second hinge under the second supporter, the plurality of guide grooves comprises: a plurality of first guide grooves defined in the first hinge and extending in the first direction, and a plurality of second guide grooves defined in
the second hinge and extending in the first direction, the plurality of guide portions comprises: a plurality of first guide portions connected to the first supporter and configured to be respectively inserted into the plurality of first guide grooves; and a plurality of second guide portions connected to the second supporter and configured to be respectively inserted into the plurality of second guide grooves, wherein the first and second hinges are configured to rotate to fold the display module, the plurality of first and second guide portions are configured to move respectively along the plurality of first and second guide grooves when the display module is folded, and a sum of a maximum movement distance of one of the plurality of first guide portions and a maximum movement distance of one of the plurality of second guide portions corresponds to the length of the arc.

Response to Arguments
Applicant's arguments filed 12/23/2020, pages 12-17 have been fully considered but they are not persuasive and Examiner disagrees, as best understood, guide portion 125 extends through guide groove 161a in first direction that is parallel to 163 in which the guide (utilizes or moves) along the length of the arc when folding, portion 163a further shows the vertex or center point from which the length of arc is taken or measured (Fig 4).
Additionally Kim also discloses “a length in the first direction of the guide groove is obtained utilizing a length of an arc of the folding area when the display module is folded…” see Fig 6b where the length of an arc formed by curve of 112c in the folded position at bottom, ‘obtains’ the same length of the arc formed by 161a.
Note, 164 forms as part of 163, introduced to show where the vertex or center from which length of arc is taken. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 13, 2021